Citation Nr: 0515627	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-29 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran had active service from November 1951 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board remanded this case in July 2004 for further 
development, and it has returned. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. VA will notify you the 
veteran if further action is required on his part.


REMAND

In the July 2004 REMAND, the Board requested that an opinion 
be provided as to whether it was as least as likely as not 
that the veteran's service-connected chronic fibromyositis of 
the lumbar paravertebral muscles and perceptive deafness 
caused the veteran to be unable to obtain and retain 
substantially gainful employment.  The veteran was provided 
two examinations, one for his service-connected chronic 
fibromyositis of the lumbar paravertebral muscles, and the 
other for his bilateral hearing loss.  The orthopedic 
examiner rendered the requested opinion.  However, the 
audiology examiner did not address whether the veteran's 
service-connected perceptive deafness rendered him 
unemployable.  

Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance. 
Stegall v. West, 11 Vet. App. 268 (1998). Regrettably an 
additional REMAND is necessary to ensure compliance with the 
prior REMAND.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
actions:

1.  Records relating to treatment of the 
veteran at the VA Medical Center in San 
Juan, Puerto Rico, from July 2004 until 
the present, should be requested.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected 
perceptive deafness. The claims folder 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished. 

?	The examiner is requested to offer 
an opinion as to whether it is as 
least as likely as not that the 
veteran's service-connected 
perceptive deafness caused him to be 
unable to obtain and retain 
substantially gainful employment.

3.  Then, the issue on appeal should be 
readjudicated, considering the influence 
of both the service-connected chronic 
fibromyositis of the lumbar paravertebral 
muscles and perceptive deafness on the 
veteran's ability to maintain employment.  
38 C.F.R. § 4.16 (2004). If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


